 Case: 1:19-cr-00567 Document #: 142 Filed: 08/18/20 Page 1 of 1 PageID #:686

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:19−cr−00567
                                                       Honorable Harry D. Leinenweber
Robert Sylvester Kelly, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 18, 2020:


        MINUTE entry before the Honorable Harry D. Leinenweber: Telephonic status
hearing held. Defendants waive appearances. For the reasons stated on the record, the
Court denies Kelly's motion for disclosure and protective order [133]. Kelly may move for
the disclosure of specific categories of documents if he so chooses. For the reasons stated
on the record, the Court grants the Government's motion to continue trial [136] and
vacates the original trial date of 10/13/20. Telephonic hearing set for 10/13/20 at 10:00
a.m., attorneys only. Mailed notice (maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
